Citation Nr: 1812206	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  He died in October 2009, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  Thereafter, jurisdiction was later transferred to the RO in Houston, Texas.

In September 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died from, or as a consequence of, metastatic liver cancer.

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), diabetes, hypertensive vascular disease, bilateral hearing loss, tinnitus, and malaria.

3.  A service connected disability was not the immediate or underlying cause of the Veteran's death, and a service connected disability was not etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases involving a claim for Dependency and Indemnity Compensation (DIC), including service connection for cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

This duty to notify has been satisfied in this particular case by way of a letter from the Appeals Management Center (AMC) to the Appellant in March 2016.  Indeed, the Board's preceding September 2015 remand was to provide this necessary notice.  And, as required, this letter informed her of the conditions for which the Veteran was service connected at the time of his death and contained an explanation of the evidence and information required to substantiate her claim for service connection for the cause of his death based on a condition not yet service connected.  The letter also informed her of her and VA's respective responsibilities in obtaining supporting evidence.  

VA has also fulfilled its duty to assist the Appellant by obtaining the status of potentially pertinent outstanding medical records.  In April 2016, VA received a response from private treatment facilities identified in the Appellants VA Form 9 informing that the records being sought have been destroyed.  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Appellant with her claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of her claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the Veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id. 

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, i.e., Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service are presumed to have be due to exposure to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted-including liver cancer.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, it must be established the Veteran served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude the Appellant from establishing entitlement to service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2017).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

Facts and Analysis

In this case, the Veteran died in October 2009.  The death certificate of record reports the cause of death as metastatic liver cancer.  The Appellant argues that the Veteran's liver cancer is due to his active service in the Republic of Vietnam.  The Appellant alleges that the Veteran's doctor told him he had a rare form of cancer that came from a foreign country, namely, the Republic of Vietnam.  See January 2011 Appellant Statement at page 2.  The Appellant also contends that although the Veteran's death certificate notes the cause of death as metastatic liver cancer, his doctor advised that he actually died of cirrhosis of the liver.  Id.  She further contends that the Veteran's cirrhosis was due to the medications he was taking for his service connected disabilities.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), diabetes, hypertensive vascular disease, bilateral hearing loss, tinnitus, and malaria.

The Appellant is competent to report her recollection of her experiences and observations concerning the Veteran's symptoms and treatment.  The Board finds the Appellant to be credible in this regard.  However, the Board does not find the Appellant competent to assess the Veteran's cause of death, the etiology of his liver cancer, or the etiology of his liver cirrhosis.  The Appellant is not a medical expert and is therefore not qualified to render opinions regarding medical causation of the condition that led to the Veteran's death.  Although in several instances, the Appellant is relaying medical conclusions from the Veteran's doctor, without medical evidence directly from a medical expert, the Board does not consider this information credible.

The Veteran's personnel records confirm his presence in Vietnam from September 1969 to September 1970.  Although the Veteran's exposure to toxic herbicides (including the dioxin in Agent Orange) is presumed, his death certificate indicates that he died from metastatic liver cancer.  And as stated above, the Secretary of VA has determined there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Thus, as metastatic liver cancer is not such a listed disease, it is among cancers that have been specifically disassociated with exposure to Agent Orange in the Republic of Vietnam and elsewhere.

Nevertheless, as explained earlier, this does not preclude the Appellant from establishing her entitlement to service connection for the cause of death based on the Veteran's presumed exposure to Agent Orange in Vietnam with sufficient proof of actual direct causation linking his terminal cancer to his military service.  See Combee, supra.

There is no question that the Veteran had presumed exposure to herbicides while in Vietnam and at the time of his death, he had liver cancer and cirrhosis of the liver.  Thus, this appeal turns on whether his liver cancer or cirrhosis was caused or aggravated by his military service-to include the presumed exposure to herbicides.  For the reasons discussed below, the Board finds that the preponderance of the evidence does not support a link between the Veteran's liver cancer/cirrhosis of the liver and his military service.  

In January 2015, the VA offered a medical opinion as to the origin of the Veteran's liver cancer.  The VA examiner opined that it was less likely than not that the Veteran's liver cancer was caused by medications he took for service connected conditions.  The examiner reasoned that "[although] drugs can potentially cause cirrhosis or can cause acute liver failure if they are used on a long-term basis, cirrhosis due to medications is a rare event."  See January 2015 VA Medical Opinion at page 3.  The examiner also pointed out that the medications used by the Veteran "reported adverse effect[s] of fulminant liver failure."  Id.  The examiner went on to say "however, if these medications had caused the Veteran to develop an acute hepatitis or hepatic failure, he would have displayed symptoms, including jaundice and more elevated LFTs than were noted."  Id.  The VA examiner also determined the Veteran's liver cancer was less likely than not permanently aggravated by medications he was taking for his service connected disabilities.  The examiner noted again, that there was no evidence of worsening hepatic function.  Lastly, the examiner offered "the most common causes of cirrhosis in the United States are long-term hepatitis C infection and chronic alcohol abuse."  Id. at page 4.  The Appellant has written that the Veteran drank heavily while they were married.  See March 2011 Statement in Support of Claim at page 1.  The Board finds this opinion credible and affords it great probative value.

Treatment records show treatment for hepatobiliary carcinoma/cholangiocarcinoma with underlying cirrhosis of the liver, but these do not show a link between his cancer or cirrhosis to an event, injury, or disease in service (including exposure to Agent Orange).  

The most probative evidence of record, namely, the January 2015 VA opinion, does not link the Veteran's liver cancer to his active service.  There is no other competent or credible evidence of record linking the Veteran's liver cancer/cirrhosis of the liver to his military service-including his presumed exposure to herbicides.  

As the weight of the evidence is against the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


